DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Current pending claims were submitted on 19 MARCH 2019.  Pending claims for consideration are Claims 1-20 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 JUNE 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 28 JUNE 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 18 JULY 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06 MAY 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04 DECEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: In [0001], in the ‘RELATED APPLICATIONS’ section, the priority data should be updated.  US Application No. 15/099,000 (now US Patent 10,267,818).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LUOMA, US Publication No. 2008/0190735 A1.
Applicant’s invention is drawn towards an analyzer. 
Regarding Claim 1, the reference LUOMA discloses a diagnostic analyzer, abstract, diagnostic system, Figure 7, comprising: a loading bay disposed on a first side of the diagnostic analyzer, Figure 7, [0069], loading bay 120; a carrier shuttle to transport a carrier between a first location adjacent the first side and a second location adjacent a second side of the diagnostic 
Additional Disclosures Included are: Claim 2: wherein the diagnostic analyzer of claim 1, further including a positioner, [0035, 0038], movable along the first side of the diagnostic analyzer, and the controller is to control the positioner to retrieve the first carrier from a slot in the loading bay and place the first carrier on the carrier shuttle, Figure 7, [0069] robotic transporter can rotate a carrier through a 210 degree range of motion between positions for barcode reading, access to carrier slots, access to a carrier positioner, and access to the reagent storage location.; Claim 3: wherein the diagnostic analyzer of claim 2, wherein, after the first sample is aspirated from the first carrier, the controller is to: control the carrier shuttle to transport the first carrier from the second location to the first location; and control the positioner to retrieve the first carrier from the carrier shuttle and deposit the first carrier in the slot or another slot of the loading bay, [0038].; Claim 4: wherein the diagnostic analyzer of claim 2, wherein the positioner is to access Claim 5: wherein the diagnostic analyzer of claim 2, wherein the positioner is movable in a direction that is perpendicular to a direction of movement of the carrier shuttle, [0038, 0069].; Claim 6: wherein the diagnostic analyzer of claim 1, wherein the carrier shuttle is a first carrier shuttle, further including a second carrier shuttle to transport a third carrier between the first location and the second location, and wherein the controller is to: control the second carrier shuttle to transport the third carrier from the first location to the second location; and control the pipetting mechanism to aspirate a third sample from the third carrier and dispense the third sample into a third reaction vessel on the processing carousel, [0038, 0039, 0069, 0070].; Claim 7: wherein the diagnostic analyzer of claim 6, wherein the first carrier shuttle and the second carrier shuttle are adjacent and parallel to each other, Figure 7 and 8, transporter 130 and positioning shelf 132.; Claim 8: wherein the diagnostic analyzer of claim 6, wherein the first carrier shuttle and second carrier shuttle are independently movable, [0069, 0070].; Claim 9: wherein the diagnostic analyzer of claim 1, wherein the loading bay includes a plurality of slots arranged in a horizontal array along the first side, see Figure 7.; Claim 10: wherein the diagnostic analyzer of claim 1, wherein the carrier shuttle is a track including a lead screw or a conveyor belt, [0035, 0051].; and Claim 11: wherein the diagnostic analyzer of claim 1, wherein the pipetting mechanism includes an arm that is rotatable about an axis of rotation and a pipette disposed at a distal end of the arm, Figure 7, [0070, 0079], pipette 134.
Applicant’s invention is drawn towards a method. 
Regarding Claim 12, the reference LUOMA discloses a method, abstract, diagnostic process, [0038], comprising: transporting a first carrier from a first side of an analyzer having a loading bay to a second side of the analyzer, Figure 7, [0038, 0069], carrier 126 or 128 transport container 122 or 124 by transporter 130 from front side to another side of loading by 120; aspirating, via a pipetting mechanism disposed adjacent the second side of the analyzer, Figure 7, [0038, 0070], pipetter 134 aspirates on another side of front of loading by a 120, a first liquid from the first carrier while the first carrier is at a first location at the second side, [0070]; dispensing, via the pipetting mechanism, the first liquid into a first vessel on the analyzer, [0070]; aspirating, via the pipetting mechanism, a second liquid from a second carrier while the second carrier is disposed at a second location at the second side, [0070], shelf can reposition carrier as needed to access different carrier; and dispensing, via the pipetting mechanism, the second liquid into a second vessel on the analyzer, [0070].
Additional Disclosures Included are: Claim 13: wherein the method of claim 12, wherein the first liquid is from a first container on the first carrier, [0070], in carriers 126 or 128, there are samples and reagents containers, further including: aspirating, via the pipetting mechanism, a third liquid from a second container on the first carrier; and dispensing, via the pipetting mechanism, the third liquid into a third vessel on the analyzer, [0070], shelf can reposition carrier as needed to access different carrier.; Claim 14: wherein the method of claim 13, wherein the second liquid is from a first container on the second carrier, further including: aspirating, via the pipetting mechanism, a fourth liquid from a second container on the second carrier; and dispensing, via the pipetting mechanism, the fourth liquid into a fourth vessel on the analyzer, [0038, 0070].; Claim 15: wherein the method of claim 12, further including transporting a third carrier from the first side of the analyzer to the second side of the analyzer, [0070].; Claim 16: wherein the method of Claim 17: wherein the method of claim 15, wherein the first carrier is transportable to the second side of the analyzer via a first carrier shuttle and the third carrier is transportable to the second side of the analyzer via a second carrier shuttle, [0070].; Claim 18: wherein the method of the claim 17, wherein the first carrier shuttle and the second carrier shuttle are independently movable, [0069, 0070].; Claim 19: wherein the method of claim 17, further including transporting, via a positioner, the first carrier from the loading bay to the first carrier shuttle and transporting, via the positioner, the third carrier to the second carrier shuttle, [0038, 0039, 0069, 0070].; and Claim 20: wherein the method of claim 19, wherein the positioner includes a label reader, further including, prior to transporting the first carrier from the loading bay to the first carrier shuttle, reading, via the label reader, a label on the first carrier, [0077, 0078].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797